DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 and 17-20 are amended.
Claims 1-20 are pending for examination below.

Response to Arguments
Applicant’s arguments and amendments, see Remarks, filed 09 December 2020, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of claims 1-5, 8-15, and 17-20 have been withdrawn. 
Applicant's arguments filed 09 December 2020 have been fully considered but they are not persuasive.
Applicant argues that the amendment to claim 1 to recite that the first catalyst is selected from the group consisting of platinum and palladium overcomes the 103 rejection over Peitz.
In response, the Examiner respectfully disagrees. Peitz teaches that the first catalyst preferably comprises palladium (paragraph [0043]), which is one of the metals in the group. Thus, Peitz continues to render obvious claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites “in the presence of a molar ratio of hydrogen between 0.01 and 0.8…” It is unclear what the ratio is referring to, whether this is a hydrogen to hydrocarbon molar ratio, or a hydrogen to mercaptan/disulfide ratio, or some other molar ratio for hydrogen. Thus, the claim is indefinite.
For purposes of examination, the Examiner notes that claim 2 prior to amendment taught a molar ratio of hydrogen to polyunsaturated hydrocarbons of 0.01 to 0.8, which is the range now in claim 1. Thus, it will be considered that the ratio is the hydrogen to polyunsaturated hydrocarbons ratio. If this interpretation is correct, the examiner suggests amending claim 1 to recite “in the presence of hydrogen, wherein the hydrogen to polyunsaturated hydrocarbons is 0.01 to 0.8” for clarity.
	With regard to claims 2-20, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peitz et al. (US 2015/0166475).
With regard to claims 1, 7, and 16, Peitz teaches a method for thioetherification of C4 mixtures (paragraph [0001]) comprising the following:
a) providing a mixture of C4 hydrocarbons which are from steam cracking or FCC (paragraph [0003]) where the mixture comprises mercaptans and C5 hydrocarbons (paragraphs [0099]-[0100]), where the amount of mercaptans is 21 ppm (paragraph [0121]). This is within the range of 0.01 to 200 ppm by weight of instant claim 1. 
Peitz does not specifically teach that the feed comprises 0.01 to 5 wt% C5 hydrocarbons. However, the instant specification also recites that the feed includes C4 hydrocarbons from steam cracking or FCC (instant specification page 1, lines 9-10). Therefore, one of ordinary skill in the art would reasonably conclude that C4 hydrocarbon streams from steam cracking and FCC contain 0.1 to 5 wt% C5 hydrocarbons as claimed, absent any evidence to the contrary. Alternatively, Peitz teaches that typically C5 hydrocarbons are removed from the C4 stream before reactions (paragraph [0008]), but also teaches that the stream comprises some C5 hydrocarbons (paragraph [0100]). Thus, the amount of C5 hydrocarbons remaining in the C4 hydrocarbon stream is considered to be a process parameter, and can be optimized. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters, including the amount of C5 hydrocarbons remaining in the C4 hydrocarbon mixture, through routine experimentation in the absence of a showing of criticality. See MPEP 2144.05(II).
b) thioetherification of the C4 mixture in the presence of a catalyst and hydrogen (paragraph [0001]) in one or more reaction stages (paragraph [0047]) where CO is optionally not present (absence of CO) (paragraph [0038]) and only a portion of the C4 diolefins react (paragraph [0074]). Peitz further teaches that the molar ratio of hydrogen to unsaturated compound in the thioetherification step is 0.1 to 0.5 (paragraph [0033]), which is within the range of 0.01 to 0.8 of instant claim 1. Peitz also teaches that the feed comprises 0.513 wt% butadiene and the product comprises 0.345 wt% butadiene (Example 1, paragraph [0108]). This is equivalent to a reaction of 33 mol% of the butadiene, which is within the range of not more than 80 mol% of instant claim 1.
c) separating the thioethers and C5 hydrocarbons (paragraph [0069]).
d) hydrogenation of the remaining C4 mixture in the presence of a catalyst, hydrogen, and carbon monoxide (paragraph [0075]) which comprises a plurality of stages (paragraph [0079]).
	Peitz also teaches that the thioetherification catalyst comprises a Group VIII metal on a support (paragraph [0041]) which is preferably palladium (paragraph [0043]) and the selective hydrogenation catalyst comprises palladium on a support (instant claims 7 and 16) (paragraph [0077]). While Peitz does not specifically teach that the catalysts are different, one of ordinary skill in the art would be able to select any listed support for the thioetherification catalyst and for the selective hydrogenation catalyst with a reasonable expectation of success, and there are four supports listed for both catalysts. Thus, one of ordinary skill in the art would reasonably select a catalyst support for the thioetherification which is different from the catalyst support for the selective hydrogenation, thereby forming a different catalyst, without undue experimentation and with a reasonable expectation of success absent any evidence to the contrary.

	With regard to claims 2 and 13, Peitz teaches that the molar ratio of hydrogen to unsaturated compound in the thioetherification step is 0.1 to 0.5 (paragraph [0033]), which is within the ranges of 0.1 to 0.5 of instant claims 2 and 13. Peitz also teaches that the catalyst for the thioetherification comprises a metal of group VIII (paragraph [0040]) which is preferably palladium (paragraph [0043]). Peitz does not specifically teach that the catalyst comprises palladium and platinum (both of which are within Group VIII) as claimed. However, “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form this composition to be used for the very same purpose... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” See MPEP 2144.06(I). Peitz teaches a catalyst comprising a Group VIII metal (paragraph [0040]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine two Group VIII metals which are palladium and platinum with each other for the catalyst, because this is merely combining two compositions useful for the same purpose of a catalytic metal for thioetherification to form a composition to be used for the same purpose which a catalytic metal composition for thioetherification, absent any evidence to the contrary. It would have been obvious to select platinum and palladium from the list of Group VIII metals because the Group VIII metals are a finite list of metals which include both platinum and palladium, where each metal would be expected to have predictable results as the metal for the catalyst, and thus one of ordinary skill in the art would have a reasonable expectation of success without undue experimentation for the combination of platinum and palladium as claimed, absent any evidence to the contrary. 
	With regard to claims 3, 14, and 15, Peitz teaches that the inlet temperature for the thioetherification is 80 to 130°C (paragraph [0044]), which is within the ranges of 0 to 180°C, 60 to 150°C and 80 to 130°C of instant claims 3, 14, and 15.
	With regard to claim 4, Peitz teaches that the thioetherification is carried out in the liquid phase where the hydrogen is dissolved in the liquid phase (paragraph [0045]).
With regard to claim 5, Peitz teaches that the amount of carbon monoxide in the hydrogenation step is 0.05 to 20 ppm (paragraph [0076]), which is within the range of 0.05 to 20 ppm of instant claim 5.
With regard to claims 8, 17, and 18, Peitz teaches that the inlet temperature for the hydrogenation is about 40°C (paragraph [0078]), which is within the ranges of 0 to 100°C, 20 to 80°C, and 30 to 60°C of instant claims 8, 17, and 18.
	With regard to claims 9, 19, and 20, Peitz teaches that the pressure for the hydrogenation reaction is 1.5 MPa (15 bar), which is within the ranges of 2 to 50 bar, 6 to 30 bar, and 10 to 25 bar of instant claims 9, 19, and 20. 
	With regard to claim 10, Peitz teaches that the hydrogenation is carried out in the liquid phase (paragraph [0074])
With regard to claim 11, Peitz teaches a single fixed bed reactor for the thioetherification reaction (paragraph [0106]).
With regard to claim 12, Peitz teaches that the hydrogenation is preferably carried out in two stages in series (paragraph [0079]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peitz et al. (US 2015/0166475) as applied to claim 1 above, and further in view of Podrebarac et al. (US 6,919,016).
With regard to claim 6, Peitz teaches the method above, where the thioetherification catalyst support is preferably aluminum oxide coated with the metal (paragraph [0043]). 
Peitz does not specifically teach that the catalyst can be a shell catalyst.
Podrebarac teaches a method for thioetherification of a C4 feed with some C5s (column 2, lines 15-19) where the catalyst for thioetherification comprises Group VIII metals including palladium, where the metals are deposited on an alumina support which is a sphere (column 2, lines 24-28). A metal deposited on a sphere is considered to be a shell catalyst as claimed, absent any evidence to the contrary. Thus, Podrebarac teaches that it is known to use a shell catalyst comprising Group VIII metals on an alumina support in thioetherification.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the alumina support of Peitz into a sphere to form a shell catalyst as taught by Podrebarac, because Peitz and Podrebarac each teach thioetherification of a C4 and C5 feed in the presence of a catalyst comprising Group VIII metals on an alumina support, and Podrebarac teaches that it is known to use a sphere alumina (which forms a shell catalyst) as the support.
Peitz further teaches that the amount of metal when the metal is palladium is 0.01 to 3 wt% (paragraph [0042]). While Peitz does not specify how much metal to use when the metal is not palladium or when the metal is a combination of metals, one of ordinary skill in the art would reasonably conclude that any Group VIII metal would be used in the same amount as the palladium metal, and that the combination of metals in total would still be used in the same amount as palladium alone. Therefore, one of ordinary skill in the art would reasonably conclude that the amount of palladium and platinum used together as the Group VIII metal would be 0.01 to 3 wt%, absent any evidence to the contrary. The overlaps the ranges of up to 2 wt% platinum and up to 1 wt% palladium of instant claim 6. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772